       Case 4:18-cv-03358-HSG Document 220 Filed 05/18/20 Page 1 of 3




 1    MARC N. BERNSTEIN (SBN 145837)             NED M. GELHAAR (SBN 163185)
      mbernstein@blgrp.com                       ngelhaar@enensteinlaww.com
 2    RICHARD A. DELIBERTY (SBN 203754)          JESSE K. BOLLING (SBN 286267)
      rdeliberty@blgrp.com                       jbolling@enensteinlaw.com
 3    THE BUSINESS LITIGATION GROUP,             DANIEL R. GUTENPLAN (SBN 260412)
      P.C.                                       dgutenplan@enensteinlaw.com
 4    150 Spear Street, Suite 800                ENENSTEIN PHAM & GLASS, P.C.
      San Francisco, CA 94105                    12121 Wilshire Boulevard, Suite 600
 5    Telephone: 415.765.6633                    Los Angeles, CA 90025
      Facsimile: 415.283.4804                    Telephone: 310.889.2070
 6                                               Facsimile: 310.496.1930
      Attorneys for Defendant and
 7    Counterclaimant                            Attorneys for Plaintiff and Counterclaim
      KEN GANGBAR STUDIO INC.                    Defendants
 8                                               KEVIN BARRY FINE ART
                                                 ASSOCIATES, KEVIN A. BARRY,
 9                                               JOHN JOHNSON, MUFG UNION
                                                 BANK, N.A., REMINGTON HOTELS,
10                                               LLC, VSE PACIFIC, INC., CHC
                                                 BAYVIEW OWNER, LLC, and HOST
11                                               HOTELS & RESORTS, INC.

12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                        OAKLAND DIVISION
15

16   KEVIN BARRY FINE ART ASSOCIATES,             Case No. 4:18-CV-03358-HSG (TSH)
     a California corporation,
17
                                                  STIPULATED REQUEST AND
18          Plaintiff,                            [PROPOSED] ORDER TO EXTEND
            v.                                    BRIEFING SCHEDULE ON KGSI’S
19
                                                  MOTION FOR LEAVE TO FILE
20   KEN GANGBAR STUDIO INC., a                   SECOND AMENDED COMPLAINT
     Canadian corporation,
21
                                                  Date: June 11, 2020
            Defendant,
22                                                Time: 2:00 p.m.
     AND RELATED COUNTERCLAIMS.                   Courtroom: 2, 4th Floor
23
                                                  Judge: Hon. Haywood S. Gilliam, Jr.
24                                                Trial Date: March 8, 2021
25

26
27

28


     Stip. Req. to Extend Briefing Schedule                 Case No. 4:18-cv-03358-HSG(TSH)
       Case 4:18-cv-03358-HSG Document 220 Filed 05/18/20 Page 2 of 3




 1          On May 5, 2020, defendant and counterclaimant Ken Gangbar Studio Inc.

 2   (KGSI) filed its motion for leave to file a second amended complaint. (Dkt. 218.) The

 3   motion is opposed by plaintiff and counterclaim defendants Kevin Barry Fine Art

 4   Associates, Kevin A. Barry, John Johnson, MUFG Union Bank, N.A., Remington

 5   Hotels, LLC, VSE Pacific, Inc., CHC Bayview Owner, LLC, Host Hotels & Resorts, Inc.

 6   (the KBFAA parties). (Dkt. 218-2 ¶ 5.) All other parties have stipulated to the relief

 7   sought in the motion. (Dkt. 218-2 ¶¶ 2–4.)

 8          Under the current briefing schedule, KBFAA’s opposition would be due May 19

 9   and KGSI’s reply would be due May 26. On May 27, in another matter, KGSI’s counsel

10   has due two significant briefs that will occupy much of its attorneys’ time and focus

11   between now and then.

12          Wherefore,

13          IT IS STIPULATED by KGSI and the KBFAA parties that (a) the KBFAA parties

14   shall file its opposition no later than Sunday, May 24, 2020, and (b) KGSI’s shall file its

15   reply no later than Sunday, May 31. These new deadlines shall apply notwithstanding

16   Federal Rule of Civil Procedure 6(a)(1)(C). The motion will still be heard on June 11

17   unless the Court orders otherwise.

18   RESPECTFULLY SUBMITTED,

19   DATED: May 15, 2020                      THE BUSINESS LITIGATION GROUP, P.C.

20

21                                            By:         /s/ Richard A. De Liberty_
                                                            Richard A. De Liberty
22

23                                            Attorneys for Defendant and Counterclaimant
                                              KEN GANGBAR STUDIO INC.
24

25

26
27

28
                                                  1
     Stip. Req. to Extend Briefing Schedule                     Case No. 4:18-cv-03358-HSG(TSH)
       Case 4:18-cv-03358-HSG Document 220 Filed 05/18/20 Page 3 of 3




 1   DATED: May 15, 2020                      ENENSTEIN PHAM & GLASS, P.C.

 2

 3                                            By:       /s/ Jesse K. Bolling     _
                                                           Jesse K. Bolling
 4

 5                                            Attorneys for Plaintiff and Counterclaim
                                              Defendants
 6
                                              KEVIN BARRY FINE ART ASSOCIATES
 7                                            KEVIN A. BARRY
                                              JOHN JOHNSON
 8                                            MUFG UNION BANK, N.A.
                                              REMINGTON HOTELS, LLC
 9                                            VSE PACIFIC, INC.
                                              CHC BAYVIEW OWNER, LLC, and
10                                            HOST HOTELS & RESORTS, INC.
11

12

13

14

15
                                         [PROPOSED] ORDER
16
            PURSUANT TO STIPULATION IT IS SO ORDERED.
17

18

19   Dated: _____________________
                 5/19/2020                     _________________________________________
20                                             HONORABLE HAYWOOD S. GILLIAM, JR.
                                                        United Stated District Judge
21

22

23

24

25

26
27

28
                                                2
     Stip. Req. to Extend Briefing Schedule                   Case No. 4:18-cv-03358-HSG(TSH)
